DETAILED ACTION

Introduction
1.         This office action is in response to Applicant’s submission filed on 01/02/2019.  Claims 1-18 are pending in the application. As such, Claims 1-18 have been examined.

Notice of Pre-AIA  or AIA  Status
2. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
3.	The drawings filed on 01/02/2019 have been accepted and considered by the Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zelinka (Zelinka, M. (2018, November). Baselines for reinforcement learning in text games. In 2018 IEEE 30th International Conference on Tools with Artificial Intelligence (ICTAI) (pp. 320-327)), in view  (Y. Zhang and Y. Zhou, "An unsupervised method for lexical acquisition based on Bootstrapping," 2009 International Conference on Natural Language Processing and Knowledge Engineering, 2009, pp. 1-7), hereinafter referred to as ZELINKA and ZHANG.
	
With respect to Claims 1, 7, and 13, ZELINKA discloses:
1. A computer-implemented method, “7. A computer readable storage medium storing a program of instructions executable by a machine to perform a method,…” and “ 13. A system, comprising: a hardware processor coupled with a memory device, the hardware processor operable to at least…” comprising: 
receiving text corpus comprising unstructured natural l
    PNG
    media_image1.png
    241
    527
    media_image1.png
    Greyscale
anguage data (See e.g., “…Text game is a sequential decision-making task with both input and output spaces given in natural language…” ZELINKA, Abstract, §§ II, III, Fig. 2); 

generating representative features representing actions and states described in the text corpus (See e.g., “…Let us define a text game as a tuple G = {H, Ht, S, A, D, T , R}, where  
H is a set of game states, Ht is a set of terminating game states, Ht ⊆ H, 
S is a set of possible state descriptions, 
A is a set of possible action descriptions, 
D is a function generating text descriptions, D : H → (S × 2A), 
T is a transition function, T : (H × A) → H, 
R is a reward function, R : (St, At, St+1) → R…” ZELINKA, Abstract, §§ II, III, Fig. 2); 
extracting and characterizing state properties associated with the states from the representative features (See e.g., “…Let us define a text game as a tuple G = {H, Ht, S, A, D, T , R}, where  
H is a set of game states, Ht is a set of terminating game states, Ht ⊆ H, 
S is a set of possible state descriptions, 
A is a set of possible action descriptions, 
D is a function generating text descriptions, D : H → (S × 2A), 
T is a transition function, T : (H × A) → H, 
R is a reward function, R : (St, At, St+1) → R…” ZELINKA, Abstract, §§ II, III, Fig. 2); 
extracting and characterizing action properties associated with the actions from the representative features (See e.g., “…Let us define a text game as a tuple G = {H, Ht, S, A, D, T , R}, where  
H is a set of game states, Ht is a set of terminating game states, Ht ⊆ H, 
S is a set of possible state descriptions, 
A is a set of possible action descriptions, 
D is a function generating text descriptions, D : H → (S × 2A), 
T is a transition function, T : (H × A) → H, 
R is a reward function, R : (St, At, St+1) → R…” ZELINKA, Abstract, §§ II, III, Fig. 2); 
generating a state transition matrix with initial configurations based on the state space and action space properties (See e.g., “…T is a transition function, T : (H × A) → H, …R is a reward function, R : (St, At, St+1) → R…” ZELINKA, Abstract, §§ II, III, Fig. 2); and 
[bootstrapping a computer environment] based on the state space, the action space and the initial state transition matrix (See e.g., “…T is a transition function, T : (H × A) → H, …R is a reward function, R : (St, At, St+1) → R…” ZELINKA, Abstract, §§ II, III, Fig. 2).
ZELINKA does not explicitly, but ZHANG discloses the technique comprising [bootstrapping a computer environment] (See e.g., “…an unsupervised method called Mutual Screening Graph Algorithm based on Bootstrapping (MSGA-Bootstrapping) for lexical acquisition…Bootstrapping is a weakly supervised algorithm that has been the focus of attention in many Natural Language Processing (NLP) and Information Extraction(IE) fields, especially in learning semantic lexicons…only needs unannotated corpuses to learn new words for each semantic category…MSGA-Bootstrapping hypothesizes the semantic class of a word based on collective information over a large body of extraction pattern contexts and the extraction patterns and words can mutual reinforced…by counting on the impact of both the quality information and quantity information of words and patterns when scoring the words and patterns created by them, we improve the former bootstrapping algorithm…also make MSGA-Bootstrapping run as an unsupervised method by changing the order of its processing…” See e.g., ZHANG, Abstract, §§ 2, 3, Figs. 1, 2).
ZELINKA and ZHANG are analogous art because they are from a similar field of endeavor in Natural Language Processing with Machine Learning techniques and applications.  Thus, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to modify the teachings of ZELINKA with  techniques comprising see e.g., “…MSGA-Bootstrapping hypothesiz[ing]…semantic class of a word based on collective information over a large body of extraction pattern contexts and …extraction patterns and words…mutual reinforc[ing]…” functionalities and capabilities taught by ZHANG in order to  algorithm…also make MSGA-Bootstrapping run as an unsupervised method by changing the order of its processing…” (See e.g., ZHANG, Abstract, §§ 2, 3, Figs. 1, 2).

With respect to Claims 2, 8, 14, ZELINKA in view of ZHANG discloses:
2. The method of claim 1, wherein the state transition matrix is generated further based on a reward function (See e.g., “…T is a transition function, T : (H × A) → H, …R is a reward function, R : (St, At, St+1) → R…” ZELINKA, Abstract, §§ II, III, Fig. 2).

With respect to Claims 3, 9, 15, ZELINKA in view of ZHANG discloses:
3. The method of claim 2, wherein the reward function is received from a user (See e.g., “…Text game is a sequential decision-making task with both input and output spaces given in natural language…” ZELINKA, Abstract, §§ II, III, Fig. 2).

With respect to Claims 4, 10, 16, ZELINKA in view of ZHANG discloses:
4. The method of claim 2, wherein the reward function is automatically inferred (See e.g., “…Let us define a text game as a tuple G = {H, Ht, S, A, D, T , R}, where  
H is a set of game states, Ht is a set of terminating game states, Ht ⊆ H, 
S is a set of possible state descriptions, 
A is a set of possible action descriptions, 
D is a function generating text descriptions, D : H → (S × 2A), 
T is a transition function, T : (H × A) → H, 
R is a reward function, R : (St, At, St+1) → R…” ZELINKA, Abstract, §§ II, III, Fig. 2); 
Also, ZHANG discloses, see e.g., “…an unsupervised method called Mutual Screening Graph Algorithm based on Bootstrapping (MSGA-Bootstrapping) for lexical acquisition…Bootstrapping is a weakly supervised algorithm that has been the focus of attention in many Natural Language Processing (NLP) and Information Extraction(IE) fields, especially in learning semantic lexicons…only needs unannotated corpuses to learn new words for each semantic category…MSGA-Bootstrapping hypothesizes the semantic class of a word based on collective information over a large body of extraction pattern contexts and the extraction patterns and words can mutual reinforced…by counting on the impact of both the quality information and quantity information of words and patterns when scoring the words and patterns created by them, we improve the former bootstrapping algorithm…also make MSGA-Bootstrapping run as an unsupervised method by changing the order of its processing…” (See e.g., ZHANG, Abstract, §§ 2, 3, Figs. 1, 2).
 
With respect to Claims 5, 11, 17, ZELINKA in view of ZHANG discloses:
5. The method of claim 1, wherein the computer environment comprises a computer video game environment and the unstructured natural language data comprises rules describing a computer video game played in the computer video game environment (See e.g., “…While being able to learn to play a text game is a success in itself, the resulting model must generalise to previously unseen data in order to be useful…hypothesise that a successful IF game agent can at least partly understand the underlying game state and potentially transfer the knowledge to other, previously unseen, games, or even natural dialogues. And for the most part, it remains to be seen how the RL agents presented…perform in terms of generalisation in the domain of IF games. Prior relevant work includes learning to play the game Civilization by leveraging text manuals [6] and achieving human-like performance on Atari video games…”ZELINKA, Abstract, §§ II, III, Fig. 2).
Also, ZHANG discloses, see e.g., “…an unsupervised method called Mutual Screening Graph Algorithm based on Bootstrapping (MSGA-Bootstrapping) for lexical acquisition…Bootstrapping is a weakly supervised algorithm that has been the focus of attention in many Natural Language Processing (NLP) and Information Extraction(IE) fields, especially in learning semantic lexicons…only needs unannotated corpuses to learn new words for each semantic category…MSGA-Bootstrapping hypothesizes the semantic class of a word based on collective information over a large body of extraction pattern contexts and the extraction patterns and words can mutual reinforced…by counting on the impact of both the quality information and quantity information of words and patterns when scoring the words and patterns created by them, we improve the former bootstrapping algorithm…also make MSGA-Bootstrapping run as an unsupervised method by changing the order of its processing…” (See e.g., ZHANG, Abstract, §§ 2, 3, Figs. 1, 2).

With respect to Claims 6, 12, 18, ZELINKA in view of ZHANG discloses:
6. The method of claim 1, wherein the computer video game environment (See e.g., “…While being able to learn to play a text game is a success in itself, the resulting model must generalise to previously unseen data in order to be useful…hypothesise that a successful IF game agent can at least partly understand the underlying game state and potentially transfer the knowledge to other, previously unseen, games, or even natural dialogues. And for the most part, it remains to be seen how the RL agents presented…perform in terms of generalisation in the domain of IF games. Prior relevant work includes learning to play the game Civilization by leveraging text manuals [6] and achieving human-like performance on Atari video games…”ZELINKA, Abstract, §§ II, III, Fig. 2) runs a reinforcement learning technique to play the computer video game automatically based on the generated state transition matrix, the state properties and the action properties (See e.g., “…Let us define a text game as a tuple G = {H, Ht, S, A, D, T , R}, where  
H is a set of game states, Ht is a set of terminating game states, Ht ⊆ H, 
S is a set of possible state descriptions, 
A is a set of possible action descriptions, 
D is a function generating text descriptions, D : H → (S × 2A), 
T is a transition function, T : (H × A) → H, 
R is a reward function, R : (St, At, St+1) → R…” ZELINKA, Abstract, §§ II, III, Fig. 2); 
Also, ZHANG discloses, see e.g., “…an unsupervised method called Mutual Screening Graph Algorithm based on Bootstrapping (MSGA-Bootstrapping) for lexical acquisition…Bootstrapping is a weakly supervised algorithm that has been the focus of attention in many Natural Language Processing (NLP) and Information Extraction(IE) fields, especially in learning semantic lexicons…only needs unannotated corpuses to learn new words for each semantic category…MSGA-Bootstrapping hypothesizes the semantic class of a word based on collective information over a large body of extraction pattern contexts and the extraction patterns and words can mutual reinforced…by counting on the impact of both the quality information and See e.g., ZHANG, Abstract, §§ 2, 3, Figs. 1, 2).
  
Conclusion
6.	 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Silver et al., (Silver, D., Hubert, T., Schrittwieser, J., Antonoglou, I., Lai, M., Guez, A., ... & Hassabis, D. (2017). Mastering chess and shogi by self-play with a general reinforcement learning algorithm. arXiv preprint arXiv:1712.01815), hereinafter referred to as SILVER, discloses techniques and applications comprising e.g., chess and shogi by self-play with a general reinforcement learning algorithm via “…a single AlphaZero algorithm that can achieve, tabula rasa, superhuman performance in many challenging domains…” (SILVER, Abstract).
Please, see form PTO-892 for more details. 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Edgar Guerra-Erazo whose telephone number is (571) 270-3708.  The examiner can normally be reached on M-F 7:30a.m.-5:00p.m. EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bhavesh Mehta can be reached on (571) 272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
8.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/EDGAR X GUERRA-ERAZO/            Primary Examiner, Art Unit 2656